         Case 2:19-cv-10450-NJB-DMD Document 1 Filed 05/15/19 Page 1 of 8




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA

 ARIEL BURKS, INDIVIDUALLY AND                        CIVIL ACTION NO. 2:19-cv-10450
 ON BEHALF OF HER MINOR CHILD,
 A.B., NADIA ROBINSON, AND JAMES                      SECTION: “ ”
 CRAIG
                         Plaintiffs,                  MAGISTRATE JUDGE:
 v.

 J.H.O.C., INC., SENTRY SELECT
 INSURANCE COMPANY, AND
 CLINTON DOWDELL,
                         Defendants.


                       COMPLAINT AND REQUEST FOR JURY TRIAL

         NOW INTO COURT, through undersigned counsel, come Plaintiffs, ARIEL BURKS,

INDIVIDUALLY AND ON BEHALF OF HER MINOR CHILD, A.B., NADIA ROBINSON, AND JAMES CRAIG

(hereinafter sometimes referred to as “Plaintiffs”), who for the purpose of asserting claims against

Defendants, J.H.O.C., INC., SENTRY SELECT INSURANCE COMPANY,             AND   CLINTON DOWDELL

(collectively hereinafter sometimes referred to as “Defendants”), and in support thereof

respectfully aver as follows:

                                             PARTIES

                                                 1.

         Plaintiffs, Ariel Burks, Nadia Robinson, and James Craig reside in the Parish of Orleans,

State of Louisiana, and are the full age of majority.




                                                  1
4828-3558-7223, v. 1
         Case 2:19-cv-10450-NJB-DMD Document 1 Filed 05/15/19 Page 2 of 8




                                                  2.

         Plaintiff, Ariel Burks, is the biological mother of A.B., and A.B. resides in the Parish of

Orleans, State of Louisiana.

                                                  3.

         Defendant, Clinton Dowdell, is domiciled in the State of Alabama; therefore, Clinton

Dowdell is a citizen of the State of Alabama, and is the full age of majority.

                                                  4.

         Defendant, J.H.O.C., Inc., is a corporation organized under the laws of the State of Georgia

with its principal place of business located in the State of Georgia; therefore, J.H.O.C., Inc. is a

citizen of the State of Georgia.

                                                  5.

         Defendant, Sentry Select Insurance Company, is a company organized under the laws of

the State of Wisconsin with its principal place of business located in the State of Wisconsin.

                                   JURISDICTION AND VENUE

                                                  6.

         This Court has subject matter jurisdiction over this matter pursuant to 28 U.S.C. §

1332(a)(1) because the matter in controversy exceeds $75,000, exclusive of interest and costs, and

is between citizens of different states.

                                                  7.

         This Court has personal jurisdiction over Defendants, because they conduct business in the

State of Louisiana, and they have sufficient minimum contacts in this State.


                                                  2
4828-3558-7223, v. 1
         Case 2:19-cv-10450-NJB-DMD Document 1 Filed 05/15/19 Page 3 of 8




                                                 8.

         Venue is proper in this Court pursuant to 28 U.S.C. § 1391.

                                               FACTS

                                                 9.

         On or about May 30, 2018, Plaintiff, Ariel Burks, was operating a 2014 Nissan Juke,

(hereinafter referred to as “Plaintiff’s vehicle”). Plaintiff was operating her vehicle in a safe and

prudent manner and obeying all rules of the road while operating her vehicle on Interstate 10 (“I-

10”) in New Orleans, Louisiana. Plaintiffs, Nadia Robinson, James Craig and A.B., were riding

as passengers in Plaintiff’s vehicle.

                                                 10.

         At that same time, Defendant, Clinton Dowdell, was operating a 2014 Freightliner,

(hereinafter referred to as “Defendant’s vehicle”) and struck the rear-end of Plaintiff’s vehicle.

                                                 11.

         The aforesaid collision and resulting injuries and damages specified herein were

proximately and legally caused by the direct fault and negligence of Defendant, Clinton Dowdell,

including the following negligent acts and/or omissions, including but not limited to the following,

that may be shown at trial hereof:

    a. failure to maintain proper lookout;

    b. failure to maintain a vigilant lookout;

    c. failure to timely apply his brakes;

    d. failure to properly apply his brakes;


                                                  3
4828-3558-7223, v. 1
         Case 2:19-cv-10450-NJB-DMD Document 1 Filed 05/15/19 Page 4 of 8




    e. following too closely;

    f. failure to take reasonable action to avoid the collision;

    g. failure to exercise due care and caution for the safety of others;

    h. failure to obey the rules of the road; and

    i. any other such acts or omissions of negligence as are indicated from the facts alleged herein

         and which may be shown at trial.

All of the above are negligent acts or omissions in violation of the rules of common sense,

reasonable prudence, ordinances, and the laws of the Parish of Orleans, and the State of Louisiana,

all of which are specifically plead herein.

                                                  12.

         Additionally, the aforesaid collision and resulting injuries and damages specified herein

were proximately and legally caused, in whole or in part, by the direct fault and negligence of

Defendant, J.H.O.C., Inc., including the following negligent acts and omissions, including but not

limited to the following that may be shown at trial hereof:

    a. negligent hiring and retention of Defendant, Clinton Dowdell;

    b. failure to properly train Defendant, Clinton Dowdell, with regard to his work performed

         for or on behalf of J.H.O.C., Inc.;

    c. failure to properly supervise Defendant, Clinton Dowdell, with regard to his work

         performed on or on behalf of J.H.O.C., Inc.;

    d. failing to instruct Defendant, Clinton Dowdell, on a safe manner of avoiding a collision

         for the vehicle he was operating at the time of the subject collision;


                                                    4
4828-3558-7223, v. 1
         Case 2:19-cv-10450-NJB-DMD Document 1 Filed 05/15/19 Page 5 of 8




    e. any other such acts of negligence as are indicated from the facts alleged herein and which

         may be shown at trial.

All of the above are negligent acts or omissions in violation of common sense, reasonable

prudence, ordinances, and the laws of the Parish of Orleans, and the State of Louisiana, all of

which are specifically plead herein.

                                                  13.

         At all relevant times herein, Defendant, Sentry Select Insurance Company, issued to

J.H.O.C., Inc. a liability insurance policy providing coverage to the vehicle operated by Defendant,

Clinton Dowdell. At all relevant times herein, the policy was current and in effect. Pursuant to

the provisions of Louisiana’s Direct Action Statute, contained within La. R.S. § 22:1269,

Defendant, Sentry Select Insurance Company, is directly liable to Plaintiff for the acts and

omissions of Defendants, Clinton Dowdell and J.H.O.C., Inc.

                                                  14.

         As a result of Defendants’ careless operation of the tanker, Plaintiff’s vehicle was damaged.

                                                  15.

         As a direct result of this accident, and the negligence of the Defendants, Plaintiffs have

suffered significant, debilitating injuries and substantial damages.

                                                  16.

         Plaintiffs’ injuries required medical treatment and cause substantial pain and suffering.




                                                   5
4828-3558-7223, v. 1
         Case 2:19-cv-10450-NJB-DMD Document 1 Filed 05/15/19 Page 6 of 8




                                                   17.

         Defendants’ conduct, actions, omissions, and negligence, directly caused, proximately

caused, and/or was a substantial factor in causing Plaintiffs’ damages.

                                                   18.

         Defendants’ acts and/or omissions, as detailed herein, proximately caused personal injuries

to Plaintiffs, which include but are not limited to the following:

                  a. Pain and suffering in the past, present, and future;

                  b. Mental anguish in the past, present, and future;

                  c. Physical disfigurement in the past, present, and future;

                  d. Physical impairment in the past, present, and future;

                  e. Medical expenses in the past, present, and future;

                  f. Property damage; and

                  g. Pre-judgment interest and post-judgment interest.

                                          JURY REQUEST

                                                   19.

         Plaintiffs are entitled to and hereby demand trial by jury.

         WHEREFORE, Plaintiffs, Ariel Burks, individually and on behalf of her minor child,

A.B., Nadia Robinson, and James Craig pray that Defendants, Clinton Dowdell, J.H.O.C., Inc.,

and Sentry Select Insurance Company, be cited, made to appear, and answer; and, after all due

proceedings are had, that there be a judgment in favor of Plaintiffs for appropriate amounts for




                                                    6
4828-3558-7223, v. 1
         Case 2:19-cv-10450-NJB-DMD Document 1 Filed 05/15/19 Page 7 of 8




their damages, plus costs, expenses, expert fees, interest, etc., against the Defendants for the

following:

                  a. Pain and suffering in the past, present, and future,

                  b. Mental anguish in the past, present, and future,

                  c. Physical disfigurement in the past, present, and future,

                  d. Physical impairment in the past, present, and future,

                  e. Medical expenses in the past, present, and future,

                  f. Lost wages,

                  g. Loss of earning capacity,

                  h. Property damage, and

                  i. Pre-judgment and post-judgment interest.

         Plaintiffs further pray for any and all general and equitable relief as the Court may deem

just and proper.



         [SIGNATURE BLOCK ON FOLLOWING PAGE]




                                                    7
4828-3558-7223, v. 1
         Case 2:19-cv-10450-NJB-DMD Document 1 Filed 05/15/19 Page 8 of 8




                                Respectfully Submitted,

                                THE CHOPIN LAW FIRM LLC



                                _/s/ Justin M. Chopin ________________
                                JUSTIN M. CHOPIN (La. Bar No. 31100)
                                PHILIP D. LORIO IV (La. Bar No. 34648)
                                650 Poydras Street, Suite 1550
                                New Orleans, Louisiana 70130
                                Justin Direct: 504-229-6681
                                Phil Direct: 504-517-1673
                                Facsimile: 504-324-0640
                                E-mail:Justin@ChopinLawFirm.com
                                        Phil@ChopinLawFirm.com
                                Attorneys for Plaintiffs, Ariel Burks, individually and on
                                behalf of her minor child, A.B., Nadia Robinson, and James
                                Craig




                                          8
4828-3558-7223, v. 1
